ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_03_FR.txt.                                                                           877




       OPINION INDIVIDUELLE DE M. LE JUGE OWADA

[Traduction]

   1. Je souscris aux conclusions énoncées dans le dispositif de l’arrêt
(par. 59). Cela ne m’empêche pas d’être particulièrement touché par
l’histoire tragique de la République des Iles Marshall (ci-après dénommée
les « Iles Marshall »), qui a tant souﬀert en tant que nation des consé-
quences des importants essais nucléaires conduits sur son territoire.
Comme le reconnaît le présent arrêt, cette expérience a donné aux
Iles Marshall des raisons particulières de se préoccuper du désarmement
nucléaire, et notamment un intérêt essentiel à voir respecter l’obligation
mise à la charge des Etats dotés d’armes nucléaires par l’article VI du
traité sur la non-prolifération des armes nucléaires (par. 44). On com-
prend sans diﬃculté, dans ces conditions, la position que les Iles Marshall
ont adoptée en l’espèce au sujet de cette obligation. Cependant, pour que
la Cour puisse exercer sa juridiction à l’égard de la requête déposée par le
demandeur, il fallait, en droit, quelque chose de plus qu’une simple diver-
gence d’opinions entre le demandeur et le défendeur. Plus spéciﬁquement,
il fallait démontrer que la divergence factuelle de positions entre les Par-
ties s’était cristallisée, à la date de dépôt de la requête, en un diﬀérend
juridique concret susceptible d’être tranché par la Cour.


   2. La tâche de la Cour en la présente espèce était donc de déterminer
non pas s’il existait ou non une divergence d’opinions entre les Parties,
mais si cette divergence s’était transformée en un différend juridique
concret à la date de dépôt de la requête. En sa qualité d’organe judiciaire,
la Cour internationale de Justice est tenue de limiter strictement son inter-
vention à l’examen juridique de la demande dont elle est saisie. Telle est
la raison pour laquelle je crois devoir commenter quelques points impor-
tants du présent arrêt, aﬁn de clariﬁer le raisonnement suivi par la Cour
dans un contexte certes juridique, mais aussi à forte charge politique.


                I. Les critères permettant de constater
                        l’existence d’un différend

  3. Le premier point est celui du critère appliqué par la Cour pour
déterminer s’il existait ou non un diﬀérend à la date à laquelle les Iles Mar-
shall ont déposé leur requête. S’appuyant sur la jurisprudence bien établie
de la Cour, l’arrêt commence par déﬁnir un diﬀérend comme un désac-
cord sur un point de droit ou de fait, une opposition de thèses juridiques
ou d’intérêts ; il est précisé que, pour établir l’existence d’un diﬀérend, il

                                                                           48

          armes nucléaires et désarmement (op. ind. owada)                878

faut démontrer que la réclamation de l’une des parties se heurte à
l’opposition manifeste de l’autre (arrêt, par. 37). Cependant, au-delà de ce
principe généralement accepté, formulé en termes généraux et abstraits, la
jurisprudence de la Cour ne révèle aucun critère juridique concret dont
l’application permettrait de déterminer comment la condition de l’« oppo-
sition manifeste » peut être remplie.
   4. Il importe de reconnaître dans ce contexte que, comme il est dit dans
l’arrêt, « [l]a détermination par la Cour de l’existence d’un diﬀérend est
une question de fond, et non de forme ou de procédure » (ibid., par. 38).
Eﬀectivement, loin d’être une simple formalité, ce point revêt une impor-
tance considérable en tant que condition préalable nécessaire à la saisine
de la Cour par le demandeur. Le dépôt d’une requête relative à un diﬀé-
rend allégué ne peut aboutir que sur la base du consentement des parties,
en particulier lorsque la requête se fonde sur les déclarations par lesquelles
les parties ont accepté comme obligatoire la juridiction de la Cour en
vertu de la clause facultative. En fait, ces déclarations donnent compé-
tence à la Cour pour statuer uniquement sur les diﬀérends qui entrent
dans leur champ d’application (ibid., par. 36). Il s’ensuit qu’il faut d’abord
démontrer qu’il existe entre les parties un diﬀérend au sens desdites décla-
rations et entrant dans le champ d’application de celles-ci. C’est pour
cette raison que la Cour a pu déclarer que « [l]a simple aﬃrmation ne
suﬃt pas pour prouver l’existence d’un diﬀérend, tout comme le simple
fait que l’existence d’un diﬀérend est contestée ne prouve pas que ce diﬀé-
rend n’existe pas » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libé-
ria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
p. 328). De ce point de vue, la condition préalable selon laquelle il doit
exister un diﬀérend touche au cœur même de l’exercice de la compétence
de la Cour ; il ne s’agit donc pas d’une pure formalité.
   5. On se rappellera cependant que la Cour permanente de Justice inter-
nationale a fait observer que la Cour, en tant que juridiction internatio-
nale, n’était « pas tenue d’attacher à des considérations de forme la même
importance qu’elles pourraient avoir dans le droit interne » (Concessions
Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34).
Dans cette aﬀaire, la Cour permanente avait conclu sur ce fondement que,
« [m]ême si la base de l’introduction d’instance était défectueuse pour la
raison mentionnée, ce ne serait pas une raison suﬃsante pour débouter le
demandeur de sa requête », dans la mesure où « il aurait été toujours pos-
sible, pour la partie demanderesse, de présenter à nouveau sa requête,
dans les mêmes termes » (ibid.). Il est également vrai que la Cour interna-
tionale de Justice, qui a succédé à la Cour permanente de Justice interna-
tionale, a parfois admis une telle approche (voir, par exemple, l’aﬀaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2008, p. 438-440, par. 81-82). Cela dit, il ne me semble pas
que la présente espèce se prêtait à l’application de cette doctrine. L’inexis-
tence, à la date du dépôt de la requête, du diﬀérend allégué était en eﬀet
un vice rédhibitoire qui invalidait dès son origine le motif juridique sur

                                                                           49

          armes nucléaires et désarmement (op. ind. owada)                879

lequel elle se fondait ; il ne s’agissait pas d’un simple vice de procédure
auquel il aurait pu être facilement remédié par une correction ultérieure,
comme dans le précédent des Concessions Mavrommatis en Palestine.
Ayant constaté qu’il n’existait pas de diﬀérend entre les parties à la date
du dépôt de la requête, la Cour était tenue d’en conclure qu’elle ne pou-
vait passer à l’examen de l’aﬀaire sur le fond.
   6. Un diﬀérend juridique doit se distinguer nettement d’une simple dif-
férence ou divergence de vues qui pourrait exister entre les parties sur la
question en cause. Dans les relations internationales interétatiques,
comme souvent dans les relations entre individus, les Etats adoptent fré-
quemment des positions diﬀérentes ou divergentes sur telle ou telle ques-
tion. Ces diﬀérences ou divergences, même quand elles sont bien établies,
ne constituent pas ipso facto un diﬀérend d’ordre juridique qu’une cour
ou un tribunal pourrait être appelé à trancher.
   7. Dans l’exposé de son opinion sur l’arrêt de la Cour dans les aﬀaires
du Sud-Ouest africain, le juge Morelli a souligné avec force cette impor-
tante distinction entre une divergence de vues en tant que question de fait
et un conﬂit d’intérêts juridiques en tant que question de droit :
    « un diﬀérend consiste, non pas dans un conﬂit d’intérêts en tant que
    tel, mais plutôt dans un contraste entre les attitudes respectives des
    parties par rapport à un certain conﬂit d’intérêts. Les attitudes oppo-
    sées des parties, par rapport à un conﬂit d’intérêts donné, peuvent
    consister, l’une et l’autre, dans des manifestations de volonté par les-
    quelles chacune des parties exige que son propre intérêt soit réalisé…
       Il résulte de ce qu’on vient de dire que la manifestation de volonté,
    au moins de l’une des parties, manifestation de volonté consistant
    dans une prétention ou bien dans une protestation, constitue un élé-
    ment nécessaire pour qu’on puisse considérer qu’il existe un diﬀé-
    rend. » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
    c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962 ;
    opinion dissidente de M. le juge Morelli, p. 567, par. 2.)
C’est donc une nette opposition manifestée entre les parties qui trans-
forme un simple désaccord factuel en un diﬀérend juridique susceptible
d’être soumis à une juridiction.
   8. Comme l’a conﬁrmé la Cour à plusieurs reprises dans sa jurispru-
dence, l’existence d’un tel diﬀérend juridique demande à être établie
objectivement par elle (Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50). Pour
établir objectivement cette existence, la Cour a toujours été conduite à
examiner si la partie qui prétend qu’un diﬀérend existe (le demandeur) a
prouvé de façon crédible que sa prétention se heurtait à une nette opposi-
tion de la part de l’autre partie (le défendeur).
   9. Il convient de souligner que le contexte dans lequel la question de
l’existence d’un diﬀérend se pose est propre à chaque aﬀaire. Selon mes
calculs, au ﬁl de l’histoire de la Cour et de sa devancière, cette question a

                                                                           50

          armes nucléaires et désarmement (op. ind. owada)                880

été soulevée dans dix-neuf aﬀaires. Une analyse de la jurisprudence de la
Cour pourrait donner l’impression que celle-ci a appliqué des critères
variables pour rechercher s’il existait un diﬀérend aux ﬁns d’établir sa
compétence dans ces aﬀaires. Toutefois, dans chacune d’entre elles, la
Cour a examiné attentivement les faits spéciﬁques et les circonstances par-
ticulières de l’espèce et apprécié les éléments de preuve produits par les
parties, en procédant à une évaluation approfondie de facteurs tels que la
notiﬁcation ou le défaut de notiﬁcation préalable du diﬀérend par voie
d’échanges diplomatiques, l’épuisement des négociations entre les parties
sur le sujet en cause, voire les éventuelles réactions d’une partie aux décla-
rations de l’autre.
   10. On pourrait être tenté de conclure de toutes ces aﬀaires que, à force
d’examiner les diﬀérents facteurs susmentionnés, la Cour a pu en dégager
un critère qui permettrait d’établir l’existence d’un diﬀérend. Une telle
interprétation de la jurisprudence de la Cour semble promettre un critère
juridique parfait, délibérément mis au point par la Cour au ﬁl des années,
et applicable tel quel à toutes les aﬀaires, y compris la présente espèce. Or,
selon moi, la jurisprudence de la Cour sur ce point n’est pas aussi
constante qu’elle le semble. Ces aﬀaires, dont bon nombre sont évoquées
dans le présent arrêt, concernent simplement des situations spéciﬁques,
dans lesquelles les diﬀérents éléments de preuve présentés par les parties
ont été jugés par la Cour soit suﬃsants soit insuﬃsants pour établir l’exis-
tence d’un diﬀérend. Il est donc intrinsèquement hasardeux de vouloir
déduire de cet examen d’éléments de preuve particuliers à chaque espèce
un critère universel qui permettrait de déterminer dans tous les cas s’il
existe ou non un diﬀérend juridique.
   11. Il importe de ne pas oublier ce point quand on veut comprendre le
sens véritable de l’élément de « connaissance du diﬀérend par le défen-
deur » introduit par l’arrêt. Il est dit dans celui-ci que « [l]es éléments de
preuve doivent montrer que … le défendeur avait connaissance, ou ne
pouvait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur » (arrêt, par. 41). L’arrêt paraîtra
peut-être avoir introduit ex nihilo cet élément de la « connaissance »,
comme s’il s’agissait d’une nouvelle unité de mesure à appliquer dans le
contexte de l’espèce. La Cour risque donc de se faire reprocher d’avoir
sorti de son chapeau encore un autre critère de détermination de l’exis-
tence d’un diﬀérend juridique. Or, à mon avis, cet aspect de l’arrêt doit
s’interpréter en tenant compte des considérations qui précèdent.
   12. La réalité, comme je l’ai dit plus haut, est que la question de l’exis-
tence d’un diﬀérend a été soulevée dans des aﬀaires présentant la plus
grande diversité de circonstances de fait et de droit. Les éléments de preuve
produits par les demandeurs en ces aﬀaires comprennent des échanges
diplomatiques entre les parties, des déclarations faites dans des enceintes
multilatérales et des preuves par déduction. La Cour a montré qu’elle était
disposée à apprécier chacun de ces facteurs disparates en le replaçant dans
son contexte. Dans l’aﬀaire relative à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale

                                                                           51

           armes nucléaires et désarmement (op. ind. owada)                    881

(Géorgie c. Fédération de Russie), par exemple, elle a certes examiné les
déclarations faites dans des enceintes multilatérales, mais a accordé « [u]ne
attention toute particulière » aux déclarations de l’exécutif de chacune des
parties, parce que « c’est en règle générale l’exécutif qui représente l’Etat
dans ses relations internationales et s’exprime en son nom sur le plan inter-
national » (exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 87,
par. 37). Autrement dit, d’une part, seules ces déclarations de l’exécutif
peuvent donner connaissance au défendeur des prétentions considérées
comme pertinentes, une opposition manifeste pouvant également « être
déduite de l’absence de réaction d’un Etat à une accusation dans des cir-
constances où une telle réaction s’imposait » (ibid., p. 84, par. 30 ; les italiques
sont de moi), mais, d’autre part, la Cour a fait observer que, lorsqu’elle
examine le comportement des parties pour déterminer l’existence d’un dif-
férend, « il est possible … d’établir par inférence quelle est en réalité la posi-
tion ou l’attitude d’une partie » aﬁn de constater la nécessaire « opposition
manifeste » entre les parties (Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 315, par. 89). Il apparaît donc clairement que la
Cour tient compte d’un large éventail de facteurs pour répondre à la ques-
tion de savoir s’il existait un diﬀérend à la date du dépôt de la requête.
   13. Le point crucial à retenir est que le dénominateur commun de ces
diﬀérentes aﬀaires est l’élément de connaissance ; comme il est dit dans le
présent arrêt, c’est la connaissance du diﬀérend par le défendeur qui
manifeste la transformation d’un simple désaccord en un véritable diﬀé-
rend juridique entre les parties. Ce principe impose au demandeur de
démontrer que « le défendeur avait connaissance, ou ne pouvait pas ne
pas avoir connaissance, de ce que ses vues se heurtaient à l’« opposition
manifeste » du demandeur » (arrêt, par. 41). Il ne ressemble peut-être pas
à un strict critère juridique qu’il serait facile d’appliquer dans toutes les
situations concrètes, mais il n’en constitue pas moins un dénominateur
commun essentiel du raisonnement qu’a tenu la Cour dans son analyse de
l’existence d’un diﬀérend, et cela tout au long de sa jurisprudence.
   14. J’ai essayé de montrer que l’arrêt en l’espèce n’a pas introduit cet
élément de connaissance comme un nouveau critère supplémentaire que
l’on pourrait substituer à d’autres facteurs pour établir l’existence d’un
diﬀérend. Selon moi, il s’agit d’un élément qui présente une importance
cruciale, dans la mesure où c’est la « connaissance objective » des parties
qui transforme un désaccord en diﬀérend juridique. Cet élément de
connaissance constitue par conséquent un minimum essentiel qui est
commun à toutes les aﬀaires où l’existence d’un diﬀérend est contestée.


           II. La date critique aux fins de la détermination
                      de l’existence du différend

  15. La date à laquelle il doit être démontré que le diﬀérend existait
constituait un autre aspect important de la présente espèce. Dans son

                                                                                 52

          armes nucléaires et désarmement (op. ind. owada)                 882

arrêt, la Cour a dit clairement que « la date à laquelle doit être appréciée
l’existence d’un diﬀérend est celle du dépôt de la requête » (arrêt, par. 42).
Les Iles Marshall ont cependant argué que les arrêts rendus par la Cour
dans plusieurs aﬀaires antérieures étayaient leur aﬃrmation selon laquelle
les déclarations faites en cours d’instance pouvaient permettre de démon-
trer l’existence d’un diﬀérend. Outre l’aﬀaire relative à Certains biens
(Liechtenstein c. Allemagne), les Iles Marshall ont invoqué l’arrêt de la
Cour dans l’aﬀaire relative à l’Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie) (ibid., par. 54). Bien que la Cour ait expliqué de façon convaincante
dans le présent arrêt le sens véritable de ces deux précédents, il semble que
le second d’entre eux appelle un exposé plus détaillé des circonstances
uniques qui le caractérisaient, aﬁn de corriger l’interprétation qu’en a
donnée le demandeur.
   16. Il est vrai que, dans son arrêt de 1996 en l’aﬀaire du Génocide, la
Cour n’a évoqué expressément aucune preuve antérieure au dépôt de la
requête pour aﬃrmer l’existence d’un diﬀérend. Il importe cependant, à
ce sujet, de souligner deux éléments essentiels qui n’appartiennent qu’à
cette aﬀaire. Ces deux éléments sont très pertinents et détachent l’arrêt
de 1996 du reste de la jurisprudence de la Cour sur cette question de
l’existence d’un diﬀérend à la date du dépôt de la requête. Le premier
élément est que, dans cette aﬀaire, la Bosnie-Herzégovine avait invoqué la
convention pour la prévention et la répression du crime de génocide
comme source de la compétence de la Cour. L’article IX de cette conven-
tion dispose que
     « [l]es diﬀérends entre les Parties contractantes relatifs à l’interpréta-
     tion, l’application ou l’exécution de la présente convention, y com-
     pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III, seront
     soumis à la Cour internationale de Justice, à la requête d’une partie
     au diﬀérend » (Application de la convention pour la prévention et la
     répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
     exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614,
     par. 27).
La Yougoslavie, défendeur à l’instance, avait fait valoir qu’il n’existait
« aucun diﬀérend international » entrant dans les prévisions de l’article IX
de la convention sur le génocide. En d’autres termes, elle contestait non
pas l’« existence d’un diﬀérend » aux ﬁns de la saisine de la Cour, mais
l’« existence d’un diﬀérend aux ﬁns de la clause compromissoire de la
convention (c’est-à-dire de son article IX) », puisque, selon elle, le diﬀérend
en cause n’était pas un diﬀérend international au sens de cet instrument.
C’est là précisément ce qui distingue cette aﬀaire d’autres, dans lesquelles
la question est uniquement celle de « l’existence d’un diﬀérend juridique ».
   17. De plus, analysant les déclarations faites par les parties au cours de
la même procédure, la Cour a constaté que « persist[ait] » une situation
dans laquelle les points de vue étaient nettement opposés, signiﬁant par là

                                                                            53

          armes nucléaires et désarmement (op. ind. owada)               883

qu’un diﬀérend existait déjà à la date du dépôt de la requête (Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614, par. 29 ; les italiques sont de moi). Le
choix du verbe « persister » semble indiquer que la Cour considérait que
les déclarations faites après le dépôt de la requête n’avaient été évoquées
que pour aﬃrmer la persistance d’un diﬀérend préexistant.
   18. En somme, le mélange d’éléments de droit et de fait touchant au
fond de cette aﬀaire faisait de la question que devait alors trancher la
Cour une question très diﬀérente de celle qu’elle devait trancher en la
présente espèce. Compte tenu de ces facteurs, le fait que, dans l’arrêt pré-
cité, la Cour ait évoqué des déclarations faites après le dépôt de la requête
s’explique par les circonstances particulières de cette aﬀaire et ne doit pas
s’interpréter comme un indice que la Cour serait prête à s’écarter de sa
jurisprudence constante sur ce sujet.


           III. La question des éléments de preuve produits
                         par les Îles Marshall

   19. Enﬁn, d’aucuns estimeront peut-être que, dans son arrêt en la pré-
sente aﬀaire, la Cour a fait preuve d’une certaine inconséquence dans son
examen des éléments de preuve présentés par le demandeur. Plus précisé-
ment, d’aucuns reprocheront peut-être à la Cour d’avoir examiné, puis
rejeté individuellement pour insuﬃsance, chaque catégorie d’éléments de
preuve introduite par les Iles Marshall, sans avoir examiné ces éléments
dans leur ensemble. Or, on se rappellera dans ce contexte que le deman-
deur avait fait valoir que,
    « la République des Iles Marshall et le Royaume-Uni, de par leurs
    déclarations et comportements antinomiques, [avaient] manifesté
    l’existence entre eux d’un diﬀérend ayant trait au non-respect par le
    Royaume-Uni de l’obligation que lui imposent le traité et le droit
    international coutumier de poursuivre de bonne foi et de mener à
    terme des négociations conduisant au désarmement nucléaire dans
    tous ses aspects, sous un contrôle international strict et eﬃcace »
    (mémoire des Iles Marshall, par. 102).
Autrement dit, le demandeur prétendait que, considérés dans leur
ensemble, les éléments de preuve démontraient l’existence d’un diﬀérend.
   20. Je suis d’avis, cependant, que la Cour a bel et bien examiné tous les
éléments de preuve qui lui avaient été présentés et a conclu à juste titre
que ceux-ci — même considérés dans leur ensemble — n’étaient pas suﬃ-
sants pour démontrer l’existence d’un diﬀérend.
   21. Cela dit, il serait bon d’ajouter qu’une nouvelle situation juridique
est peut-être née de la présente instance, dont il est permis de penser
qu’elle a vu se cristalliser l’existence d’un diﬀérend. Une nouvelle requête
pourrait être déposée sur ce fondement, qui pourrait ne pas être exposée

                                                                          54

          armes nucléaires et désarmement (op. ind. owada)               884

à la même exception préliminaire que celle qui a été retenue dans le pré-
sent arrêt. Ce serait le cas dans la mesure où ledit arrêt exprime la posi-
tion de la Cour sur la situation juridique qui existait à la date du dépôt de
la requête. On pourrait alors soutenir que le présent arrêt ne constituerait
pas automatiquement un obstacle juridique à l’examen futur d’une nou-
velle réclamation sur le fond. La viabilité d’une nouvelle requête de ce
genre resterait naturellement à déterminer, et la suite qui lui serait donnée
dépendrait de l’examen par la Cour de toutes les exceptions d’incompé-
tence et d’irrecevabilité. La Cour ne pourrait passer à l’examen de cette
nouvelle aﬀaire au fond qu’après s’être assurée qu’elle est compétente et
que la nouvelle requête est recevable.

                                               (Signé) Hisashi Owada.




                                                                          55

